Title: From George Washington to Brigadier General James Clinton, 13 June 1779
From: Washington, George
To: Clinton, James


        
          Dear Sir
          Smiths in the Clove [N.Y.] June 13th 1779
        
        The Honourable the Congress have decided the affair of rank between Colonels Van Courtlandt—Gansevoort & Dubois upon their respective Memorials, against Colonel Dubois, as you will perceive by the inclosed Extract from General Orders, which contains their Resolution upon the occasion. You will be pleased to publish the Extract in your Brigade Orders—or communicate it to the parties in any way you may think most eligible.
        We have had for some days past very flattering reports through various channels, of the success of our Arms at the Southward and am anxiously waiting for their confirmation. Mr Jay in a Letter of the 7th transmitted me the following, which he said was all the intelligence Congress had received, except what had been published before in the Newspapers—“A person from No. Carolina in thirteen days informs, that on his road to this place he lodged a night, at the House of Colo. Martin who, the same Evening received a Letter by Express from his Brother James Martin who lives within fifty miles of Charlestown. The purport of the Letter was—That the Enemy in South Carolina leaving Genl Lincoln in their Rear, pushed on for

Charles Town, whither General Moultrie had retired with about 1500 Men—The Enemy reached the Town Two days after our General, and immediately summoned him to surrender, threatning in case of refusal to lay the Town in Ashes—The General refused—An attack took place—The Enemy were repulsed with considerable loss—In 3 or 4 Hours they renewed the Assault and were a second time routed and put to flight—General Lincoln has possession of several Advantageous positions in their rear, which will render a Retreat almost impracticable—Between 14 & 1500 of the Enemy were killed & taken when Mr Martin wrote.”
        I wrote you on the 9th and have nothing more to add than that I am with great esteem Dr sir Yr Most Ob. sert
        
          Go: Washington
        
      